Citation Nr: 0426636	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active service from April 1956 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office.  The veteran requested a hearing before a 
traveling member of the Board.  The veteran failed to appear.  
See 38 C.F.R. § 18.9(a) (2003) (noting that the right to a 
hearing is deemed waived if the veteran fails to appear for a 
scheduled hearing).

FINDING OF FACT

Competent evidence of a current bilateral hearing loss 
disability is not of record for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for service connection for bilateral hearing 
loss.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from December 2002, explained the evidence needed 
to establish service connection, what evidence was of record 
regarding his claim for service connection  for bilateral 
hearing loss, and also requested that the veteran submit VA 
Form 21-4142, Authorization for Release of Information, to 
help obtain additional medical records which would 
substantiate his claim.  The letter described what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued October 2003.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's service medical records and VA 
medical center (VAMC) treatment records.  The appellant 
elected a personal hearing with a traveling Board member, 
which was scheduled for August 2004, but the veteran failed 
to appear.  A VA audio examination was conducted in June 2003 
and the examiner issued a nexus opinion in September 2003.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Service Connection

The veteran asserts that service connection for bilateral 
hearing loss is warranted.  He states that he was exposed to 
gunfire and combat explosions during basic training.  As a 
member of the 37th Air Division, the veteran states he was 
exposed to jet noise while loading supplies onto aircraft.

The veteran's entrance medical examination indicated that his 
bilateral hearing was normal under the whispered voice test, 
15/15 bilateral hearing.  At the time of his separation from 
service, the veteran's bilateral hearing remained unchanged, 
15/15 under the whispered voice test.  In his medical history 
at entrance and discharge, the veteran did not report any 
problems with his ears or hearing.

In May 1963, the veteran filed a claim for service connection 
for a nervous condition, a skin rash, and a leg condition.  
At this time, he did not mention any problems with his ears 
or hearing.  In May 1973, the veteran filed another claim for 
service connection for a rash on his hands and feet and a 
nervous condition.  Again, the claim was silent as to any 
problems with the veteran's ears or hearing.  The first 
complaint of hearing loss did not occur until 2002, more than 
forty-five years after the veteran was discharged from 
service.

In June 2003, a VA audio exam was conducted.  The examiner 
noted the following:

[The veteran] was able to answer 
questions in his right ear at 25dBHL 
(within normal range) and in his left ear 
at 25-30dBHL(within normal range/near 
normal range); speech understanding using 
the Maryland CNC Test was excellent (98% 
in the right ear; 96% in the left ear)  
These findings are actually quite good 
for a veteran of his age (70 years old).  
My opinion is that more likely than 
not[,] this individual separated from 
military service with no significant 
hearing loss in either ear, and that the 
outcome of his Whispered Voice Tests 
conducted on 2 occasions during military 
service should stand as the tests of 
record and reference.

The examiner noted that the veteran presented no voluntary 
responses to pure tone testing.  In an addendum, the examiner 
elaborated that the results were characteristic of 
inconsistencies to the point that the results were invalid. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for an 
organic disease of the nervous system may be granted if it 
manifests to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
states that impaired hearing will be considered a disability 
when:

auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94%.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (noting that the threshold for normal hearing 
is from 0 to 20 dB and higher threshold levels indicate some 
degree of hearing loss).

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has current bilateral 
hearing loss.  The veteran's entrance and discharge 
examinations indicate that his bilateral hearing was normal, 
15/15 under the whispered voice exam.  The VA audio exam, 
conducted forty-five years after the veteran's discharge from 
service, show that the veteran's bilateral hearing is still 
within the normal range.  Thus, absent proof of a current 
disability, service connection for bilateral hearing loss 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App.  
223, 225 (1992) (maintaining that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and holding that "in the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The service 
medical records show that the veteran did not have bilateral 
hearing loss at entrance or discharge from service.  
Additionally, there is no evidence of hearing loss or hearing 
loss disability in proximity to separation from service or 
evidence of an organic disease of the nervous system within 
one year of separation from service.  Furthermore, the June 
2003 VA audio exam and nexus opinion, in which the examiner 
reviewed the veteran's service medical records and post 
service treatment records, indicate that the veteran's 
hearing is currently within the normal range.  As such, there 
is no competent evidence of record showing that the veteran 
currently has bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  

Stated differently, there is no evidence of hearing loss 
during service.  There is no evidence of hearing loss in 
proximity to service.  There is no competent evidence of a 
nexus between a hearing loss disability and service, and 
there is no competent evidence of a hearing loss disability 
at any time after separation from service.  The veteran's 
assertions regarding the existence of a hearing loss 
disability and the etiology of a hearing loss disability are 
not competent and do not provide a basis for the award of 
service connection for hearing loss disability.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



